Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-28-2008

USA v. Austin
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2355




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Austin" (2008). 2008 Decisions. Paper 1134.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1134


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 06-2355


                           UNITED STATES OF AMERICA

                                            v.

                                 RANDALL AUSTIN,
                                            Appellant


             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                            (D.C. Crim. No. 03-cr-00682)
                  District Judge: The Honorable Petrese B. Tucker


                       Submitted Under Third Circuit LAR 34.1(a)
                                     May 6, 2008


       Before: SCIRICA, Chief Judge, BARRY and HARDIMAN, Circuit Judges

                             (Opinion Filed: May 28, 2008)


                                        OPINION


BARRY, Circuit Judge

      Appellant Randall Austin appeals the District Court’s imposition of a 240-month

term of imprisonment following his conviction for possession of a firearm by a convicted

felon in violation of 18 U.S.C. § 922(g)(1). The District Court imposed the sentence after
finding that the government had proven by a preponderance of the evidence that the

criteria for application of the Armed Career Criminal (“ACC”) enhancement of 18 U.S.C.

§ 924(e) to Austin had been satisfied. Had the District Court not applied the ACC

enhancement, Austin would have faced a statutory maximum sentence of 120 months in

prison.

          Austin raises a single issue on appeal, namely whether the government’s failure to

charge all of the ACC predicate offenses in the indictment and to prove them to a jury

beyond a reasonable doubt violated his Fifth and Sixth Amendment rights. This argument

is clearly foreclosed by the Supreme Court’s decision in Almendarez-Torres v. United

States, 523 U.S. 224 (1998). See United States v. Vargas, 477 F.3d 94, 105 (3d Cir.

2007) (declaring that Almendarez-Torres “continues to bind our decisions”); United

States v. Coleman, 451 F.3d 154, 161 (3d Cir. 2006) (stating that “Almendarez-Torres

remains good law”); United States v. Ordaz, 398 F.3d 236, 241 (3d Cir. 2005) (noting that

“[t]he holding in Almendarez-Torres remains binding law”). We will affirm.